Rylahd, J.,
delivered the opinion of the court.
This was an indictment, found by the grand jury of Jackson county, at the March term of the circuit court, in the year 1851, against Thos. Hutson, the plaintiff in error, for selling intoxicating liquor in a less quantity than a quart, without license.
The defendant below appeared to the indictment and filed his plea in abatement, alleging a misnomer in this, that his name is “Thomas Hudson and not Thomas Hutson.”
The State demurred to this plea, and the court below sustained the demuirer. The defendant was required to answer to the indictment. A *513plea of not guilty was entered; a trial had thereon; the'defendant was found guilty, and judgment rendered against him for the fine assessed by the jury. The defendant filed his bilí of exceptions to the ruling of the court below against him, and brings the case to this court by writ of error.
The only paint relied upon for reversing the judgment below, arises on the plea in abatement and the demurrer thereto, and the ruling of the court thereon.
We find no error in the court below in sustaining the demurrer to this plea. This case comes fully within the principles contained in the case of Wilkerson vs. The State, XIII Mo. Rep. page 91, and to that case we refer, as fully deciding this.
The judgment is affirmed, the other judges concurring.